As filed with the Securities and Exchange Commission on [date] UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:July 31, 2013 Date of reporting period:October 31, 2012 Item 1. Schedules of Investments. O'Shaughnessy All Cap Core Fund Schedule of Investments at October 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 97.47% Aerospace & Defense - 3.14% Astronics Corp. * $ Astronics Corp. - Class B * Exelis, Inc. HEICO Corp. Hexcel Corp. * L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Triumph Group, Inc. Automobiles - 0.44% Harley-Davidson, Inc. Beverages - 0.99% Brown-Forman Corp. - Class B Monster Beverage Corp. * Biotechnology - 2.16% Amgen, Inc. Celgene Corp. * PDL BioPharma, Inc. Building Products - 0.13% Universal Forest Products, Inc. Chemicals - 0.50% American Vanguard Corp. Landec Corp. * Valspar Corp. Commercial Services & Supplies - 2.67% Cintas Corp. Kimball International, Inc. - Class B McGrath RentCorp. R.R. Donnelley & Sons Co. Communications Equipment - 0.81% Motorola Solutions, Inc. Computers & Peripherals - 6.77% Apple, Inc. Hewlett-Packard Co. Iron Mountain, Inc. Lexmark International, Inc. Seagate Technology PLC # Construction & Engineering - 0.12% AECOM Technology Corp. * Consumer Finance - 1.48% Discover Financial Services Containers & Packaging - 0.17% Myers Industries, Inc. Diversified Consumer Services - 0.94% Apollo Group, Inc. - Class A * H&R Block, Inc. Diversified Financial Services - 0.38% JPMorgan Chase & Co. Diversified Telecommunication Services - 1.86% AT&T, Inc. Neutral Tandem, Inc. * Verizon Communications, Inc. Vonage Holdings Corp. * Electric Utilities - 0.74% PNM Resources, Inc. UNS Energy Corp. Electronic Equipment, Instruments & Components - 1.12% SYNNEX Corp. * Tech Data Corp. * Energy Equipment & Services - 0.12% RPC, Inc. Food & Staples Retailing - 4.24% The Andersons, Inc. CVS Caremark Corp. Roundys, Inc. Safeway, Inc. Spartan Stores, Inc. Susser Holdings Corp. * Wal-Mart Stores, Inc. Food Products - 0.10% Tyson Foods, Inc. - Class A Gas Utilities - 0.31% The Laclede Group, Inc. Health Care Equipment & Supplies - 0.80% Cyberonics, Inc. * Cynosure, Inc. - Class A * West Pharmaceutical Services, Inc. Health Care Providers & Services - 1.69% Centene Corp. * Hanger, Inc. * Health Net, Inc. * Humana, Inc. Magellan Health Services, Inc. * McKesson Corp. Triple-S Management Corp. - Class B *# Hotels, Restaurants & Leisure - 4.14% Brinker International, Inc. Cracker Barrel Old Country Store, Inc. Jack in the Box, Inc. * Papa John's International, Inc. * SHFL Entertainment, Inc. * Wyndham Worldwide Corp. Wynn Resorts Ltd. Household Durables - 1.05% Garmin Ltd. # Jarden Corp. Whirlpool Corp. Household Products - 0.31% Church & Dwight Co., Inc. Spectrum Brands Holdings, Inc. Independent Power Producers & Energy Traders - 0.56% Ameren Corp. Insurance - 6.72% The Allstate Corp. American Financial Group, Inc. Assurant, Inc. CNO Financial Group, Inc. Protective Life Corp. Torchmark Corp. The Travelers Companies, Inc. Internet & Catalog Retail - 0.72% Expedia, Inc. priceline.com, Inc. * Internet Software & Services - 2.16% Blucora, Inc. * Ebay, Inc. * IAC/InterActiveCorp. VeriSign, Inc. * IT Services - 1.79% Cardtronics, Inc. * CoreLogic, Inc. * Heartland Payment Systems, Inc. Visa, Inc. - Class A Life Sciences Tools & Services - 0.13% Cambrex Corp. * Machinery - 0.64% Hyster-Yale Materials Handling, Inc. - Class B Ingersoll-Rand PLC # NACCO Industries, Inc. - Class A Media - 2.71% Charter Communications, Inc. - Class A * Comcast Corp. - Class A Discovery Communications, Inc. - Class A * Lions Gate Entertainment Corp. *# The Madison Square Garden Co. - Class A * The Walt Disney Co. Multi-line Retail - 3.57% Big Lots, Inc. * Dollar Tree, Inc. * Kohl's Corp. Multi-Utilities - 0.34% CenterPoint Energy, Inc. MDU Resources Group, Inc. Oil, Gas & Consumable Fuels - 6.79% Exxon Mobil Corp. HollyFrontier Corp. Kinder Morgan, Inc. Marathon Petroleum Corp. Targa Resources Corp. Tesoro Corp. Western Refining, Inc. The Williams Companies, Inc. Paper & Forest Products - 1.12% Domtar Corp. Personal Products - 0.96% The Estee Lauder Companies, Inc. - Class A Medifast, Inc. * Usana Health Sciences, Inc. * Pharmaceuticals - 5.22% Bristol-Myers Squibb Co. Obagi Medical Products, Inc. * Pfizer, Inc. Viropharma, Inc. * Professional Services - 0.33% Equifax, Inc. GP Strategies Corp. * Semiconductors & Semiconductor Equipment - 3.50% Intel Corp. Software - 0.65% American Software, Inc. - Class A SS&C Technologies Holdings, Inc. * Tyler Technologies, Inc. * Specialty Retail - 18.91% Advance Auto Parts, Inc. America's Car-Mart, Inc. * Asbury Automotive Group, Inc. * Ascena Retail Group, Inc. * Bed Bath & Beyond, Inc. * Best Buy Co., Inc. Foot Locker, Inc. GameStop Corp. - Class A The Gap, Inc. Genesco, Inc. * GNC Holdings, Inc. - Class A Home Depot, Inc. O'Reilly Automotive, Inc. * PetSmart, Inc. Ross Stores, Inc. The Sherwin-Williams Co. Stage Stores, Inc. The TJX Companies, Inc. Vitamin Shoppe, Inc. * Textiles, Apparel & Luxury Goods - 0.50% Coach, Inc. Ralph Lauren Corp. Tobacco - 1.25% Altria Group, Inc. Philip Morris International, Inc. Trading Companies & Distributors - 0.84% Aceto Corp. Fastenal Co. TransDigm Group, Inc. * Wireless Telecommunication Services - 0.88% MetroPCS Communications, Inc. * Telephone & Data Systems, Inc. USA Mobility, Inc. Total Common Stocks (Cost $82,501,761) Total Investments in Securities (Cost $82,501,761) - 97.47% Other Assets in Excess of Liabilities - 2.53% Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. O'Shaughnessy Enhanced Dividend Fund Schedule of Investments at October 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 92.49% Aerospace & Defense - 7.04% BAE Systems PLC - ADR $ Lockheed Martin Corp. Commercial Banks - 2.93% Bank of Montreal # HSBC Holdings PLC - ADR Commercial Services & Supplies - 0.99% Waste Management, Inc. Computers & Peripherals - 1.00% Seagate Technology PLC # Construction Materials - 0.41% CRH PLC - ADR Diversified Financial Services - 2.10% NYSE Euronext Diversified Telecommunication Services - 22.77% AT&T, Inc. BCE, Inc. BT Group PLC - ADR Deutsche Telekom AG - ADR France Telecom S.A. - ADR KT Corp. - ADR PT Telekomunikasi Indonesia Tbk - ADR Telecom Italia S.p.A. - ADR Telenor ASA - ADR Telstra Corp., Ltd. - ADR Verizon Communications, Inc. Industrial Conglomerates - 0.26% Koninklijke Philips Electronics N.V. - ADR Insurance - 10.81% Allianz SE - ADR AXA S.A. - ADR Manulife Financial Corp. # Power Corporation of Canada # Sun Life Financial, Inc. # Swiss Re AG - ADR Media - 0.21% Thomson Reuters Corp. # Metals & Mining - 1.67% BHP Billiton PLC - ADR Cliffs Natural Resources, Inc. Companhia Siderurgica Nacional S.A. - ADR Oil, Gas & Consumable Fuels - 21.94% BP PLC - ADR Canadian Oil Sands Ltd. # China Petroleum & Chemical Corp. - ADR ConocoPhillips Ecopetrol S.A. - ADR ENI S.p.A. - ADR Gazprom OAO - ADR Husky Energy, Inc. # PetroChina Co., Ltd. - ADR Royal Dutch Shell PLC - ADR Sasol Ltd. - ADR Total S.A. - ADR Yanzhou Coal Mining Co., Ltd. - ADR Paper & Forest Products - 0.36% UPM-Kymmene Oyj - ADR Pharmaceuticals - 10.93% AstraZeneca PLC - ADR Bristol-Myers Squibb Co. Eisai Co., Ltd. - ADR Eli Lilly & Co. Pfizer, Inc. Semiconductors & Semiconductor Equipment - 0.99% STMicroelectronics N.V. - ADR United Microelectronics Corp. - ADR Trading Companies & Distributors - 0.45% Mitsui & Co., Ltd. - ADR Wireless Telecommunication Services - 7.63% Mobile Telesystems - ADR Rogers Communications, Inc. - Class B # SK Telecom Co., Ltd. - ADR Vodafone Group PLC - ADR Total Common Stocks (Cost $36,346,957) CONVERTIBLE PREFERRED STOCKS - 0.77% Media - 0.77% Shaw Communications, Inc. - Class B - ADR Total Convertible Preferred Stocks (Cost $287,926) PREFERRED STOCKS - 2.02% Diversified Telecommunication Services - 2.02% Telefonica Brasil S.A. - ADR Total Preferred Stocks (Cost $893,079) Total Investments in Securities (Cost $37,527,962) - 95.28% Other Assets in Excess of Liabilities - 4.72% Net Assets - 100.00% $ # U.S. traded security of a foreign issuer. ADR - American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Country Allocation Country % of Net Assets United States 21.7% United Kingdom 15.0% Canada 12.6% France 9.3% Germany 6.1% Italy 5.6% Republic of Korea 5.3% Australia 4.9% China 4.8% Switzerland 3.1% Brazil 2.3% Indonesia 2.1% Netherlands 1.8% Ireland 1.4% Japan 1.2% Russian Federation 1.1% South Africa 0.6% Finland 0.4% Taiwan, Province of China 0.3% Colombia 0.3% Norway 0.1% 100.0% O'Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments at October 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 97.80% Aerospace & Defense - 1.45% Curtiss-Wright Corp. $ GenCorp, Inc. * Hexcel Corp. * Taser International, Inc. * Triumph Group, Inc. Airlines - 1.71% Alaska Air Group, Inc. * Allegiant Travel Co. * Copa Holdings S.A. - Class A # Delta Air Lines, Inc. * Auto Components - 0.55% Standard Motor Products, Inc. Beverages - 0.92% Brown-Forman Corp. - Class B Monster Beverage Corp. * Biotechnology - 0.92% Neurocrine Biosciences, Inc. * PDL BioPharma, Inc. United Therapeutics Corp. * Building Products - 1.31% A.O. Smith Corp. Lennox International, Inc. Chemicals - 4.19% American Vanguard Corp. H.B. Fuller Co. Landec Corp. * Valspar Corp. Commercial Services & Supplies - 4.43% Acorn Energy, Inc. Cintas Corp. Copart, Inc. * Corrections Corp. of America The Geo Group, Inc. * Healthcare Services Group, Inc. KAR Auction Services, Inc. * Kimball International, Inc. - Class B McGrath RentCorp. Mine Safety Appliances Co. Portfolio Recovery Associates, Inc. * Communications Equipment - 0.72% Arris Group, Inc. * Comtech Telecommunications Corp. Loral Space & Communications, Inc. RADWARE Ltd. *# Construction Materials - 1.41% Eagle Materials, Inc. James Hardie Industries PLC - ADR Containers & Packaging - 2.04% AEP Industries, Inc. * Intertape Polymer Group, Inc. # Myers Industries, Inc. Distributors - 1.19% Core-Mark Holding Co., Inc. Genuine Parts Co. Pool Corp. VOXX International Corp. * Diversified Consumer Services - 0.40% Service Corp. International Diversified Telecommunication Services - 0.28% Telecom Corp. of New Zealand Ltd. - ADR Electrical Equipment - 1.21% AZZ, Inc. Generac Holdings, Inc. Thermon Group Holdings, Inc. * Electronic Equipment, Instruments & Components - 0.98% Jabil Circuit, Inc. MTS Systems Corp. SYNNEX Corp. * Energy Equipment & Services - 0.52% 75 Core Laboratories N.V. # Gulfmark Offshore, Inc. - Class A * Oceaneering International, Inc. Food & Staples Retailing - 0.58% Rite Aid Corp. * Susser Holdings Corp. * Food Products - 2.24% Cal-Maine Foods, Inc. Gruma S.A.B. de CV - ADR* Lancaster Colony Corp. Seneca Foods Corp. - Class A * Snyders-Lance, Inc. Tyson Foods, Inc. - Class A Health Care Equipment & Supplies - 3.33% Abaxis, Inc. * Analogic Corp. Cyberonics, Inc. * ICU Medical, Inc. * ResMed, Inc. RTI Biologics, Inc. * Spectranetics Corp. * STERIS Corp. Vascular Solutions, Inc. * West Pharmaceutical Services, Inc. Young Innovations, Inc. Health Care Providers & Services - 1.62% AMN Healthcare Services, Inc. * Catamaran Corp. *# Centene Corp. * Omnicare, Inc. Triple-S Management Corp. - Class B *# U.S. Physical Therapy, Inc. Hotels, Restaurants & Leisure - 9.10% AFC Enterprises, Inc. * Brinker International, Inc. Churchill Downs, Inc. Cracker Barrel Old Country Store, Inc. Denny's Corp. * Domino's Pizza, Inc. Interval Leisure Group, Inc. Jack in the Box, Inc. * Marcus Corp. Papa John's International, Inc. * Ruth's Hospitality Group, Inc. * SHFL Entertainment, Inc. * Six Flags Entertainment Corp. Tim Hortons, Inc. # Wyndham Worldwide Corp. Household Durables - 3.21% D.R. Horton, Inc. Garmin Ltd. # Jarden Corp. Lennar Corp. - Class A PulteGroup, Inc. * Household Products - 1.79% Church & Dwight Co., Inc. Spectrum Brands Holdings, Inc. Insurance - 0.76% eHealth, Inc. * Internet & Catalog Retail - 0.76% Expedia, Inc. HSN, Inc. Internet Software & Services - 3.28% Blucora, Inc. * Cornerstone OnDemand, Inc. * IAC/InterActiveCorp. Internet Initiative Japan, Inc. - ADR Liquidity Services, Inc. * Rackspace Hosting, Inc. * VeriSign, Inc. * IT Services - 4.71% Acxiom Corp. * Alliance Data Systems Corp. * CGI Group, Inc. - Class A *# Convergys Corp. CoreLogic, Inc. * CSG Systems International, Inc. * Genpact Limited * Heartland Payment Systems, Inc. Total System Services, Inc. Leisure Equipment & Products - 1.15% Arctic Cat, Inc. * Mattel, Inc. Polaris Industries, Inc. Life Sciences Tools & Services - 1.29% Cambrex Corp. * PAREXEL International Corp. * Machinery - 1.77% Actuant Corp. - Class A Colfax Corp. * Donaldson Co., Inc. 95 Middleby Corp. * Miller Industries, Inc. The Toro Co. Valmont Industries, Inc. Media - 2.48% Aimia, Inc. # Charter Communications, Inc. - Class A * Lions Gate Entertainment Corp. *# The Madison Square Garden Co. - Class A * Scholastic Corp. Scripps Networks Interactive, Inc. - Class A Metals & Mining - 1.52% Grupo Simec S.A.B. de CV - ADR* Multi-line Retail - 1.96% Dollar General Corp. * Dollar Tree, Inc. * Tuesday Morning Corp. * Oil, Gas & Consumable Fuels - 2.03% Adams Resources & Energy, Inc. EPL Oil & Gas, Inc. * Kinder Morgan, Inc. Panhandle Oil And Gas, Inc. - Class A SemGroup Corp. - Class A * Targa Resources Corp. Paper & Forest Products - 1.39% Buckeye Technologies, Inc. KapStone Paper & Packaging Corp. * Neenah Paper, Inc. P.H. Glatfelter Co. Personal Products - 0.19% Usana Health Sciences, Inc. * Pharmaceuticals - 1.52% Obagi Medical Products, Inc. * Santarus, Inc. * Viropharma, Inc. * Professional Services - 2.01% 67 Barrett Business Services, Inc. CDI Corp. Equifax, Inc. Exponent, Inc. * GP Strategies Corp. * Huron Consulting Group, Inc. * Real Estate Management & Development - 3.13% Altisource Portfolio Solutions S.A. *# Road & Rail - 0.52% J.B. Hunt Transport Services, Inc. Kansas City Southern Software - 5.74% ACI Worldwide, Inc. * Activision Blizzard, Inc. American Software, Inc. - Class A Aspen Technology, Inc. * Manhattan Associates, Inc. * Monotype Imaging Holdings, Inc. Retalix Ltd. *# SolarWinds, Inc. * SS&C Technologies Holdings, Inc. * Tyler Technologies, Inc. * Specialty Retail - 12.36% Advance Auto Parts, Inc. American Eagle Outfitters, Inc. America's Car-Mart, Inc. * Asbury Automotive Group, Inc. * Ascena Retail Group, Inc. * AutoZone, Inc. * Foot Locker, Inc. The Gap, Inc. Genesco, Inc. * GNC Holdings, Inc. - Class A Hibbett Sports, Inc. * Kirkland's, Inc. * O'Reilly Automotive, Inc. * PetSmart, Inc. Pier 1 Imports, Inc. The Sherwin-Williams Co. Systemax, Inc. * Urban Outfitters, Inc. * Vitamin Shoppe, Inc. * Williams-Sonoma, Inc. Tobacco - 0.20% Vector Group Ltd. Trading Companies & Distributors - 2.79% Aceto Corp. Bunzl PLC - ADR DXP Enterprises, Inc. * TransDigm Group, Inc. * Wireless Telecommunication Services - 0.14% Shenandoah Telecommunications Co. Total Common Stocks (Cost $6,927,703) Total Investments in Securities (Cost $6,927,703) - 97.80% Other Assets in Excess of Liabilities - 2.20% Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. ADR - American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. O’Shaughnessy Funds Notes to Schedule of Investments October 31, 2012 (Unaudited) Note 1 – Securities Valuation The O’Shaughnessy Funds’ (the “Funds”) investments in securities are carried at their fair value. Equity securities, including common stocks, convertible securities and preferred stocks, that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-term securities having a maturity of 60 days or less are valued at their amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees (“Board”). These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Fair valuation may also be used for securities that are subject to legal or contractual restrictions on resale, securities for which no or limited trading activity has occurred for a period of time, or securities that are otherwise deemed to be illiquid.Depending on the relative significance of the valuation inputs, these securities may be classified in either Level 2 or Level 3 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available.All actions taken by the Valuation Committee are reviewed and ratified by the Board. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types. These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of October 31, 2012: All Cap Core Fund Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
